Citation Nr: 1501539	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-29 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a left inguinal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel







INTRODUCTION

The Veteran had active service from August 1974 to December 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, granting service connection for a left inguinal hernia and assigning a disability evaluation of 10 percent.  

In his October 2012 appeal to the Board (VA Form 9), the Veteran requested that he be scheduled for a hearing before a Veterans Law Judge.  However, in December 2012, VA received written notice from the Veteran expressing his desire to withdraw his request for a hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an initial evaluation in excess of 10 percent for his service-connected left inguinal hernia.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran was last afforded a VA examination for his left inguinal hernia in July 2012.  At this time, the Veteran's hernia was noted to result in "mild sticking type pain."  However, in a statement from the Veteran's representative dated February 2013, it was noted that the Veteran was now experiencing "severe pain from this condition."  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In the present case, it has been approximately 2 and a half years since the Veteran's last examination.  He now describes his pain as "severe," rather than as "mild," suggesting a potential change in the overall severity of his service-connected disability.  As such, he should be scheduled for a new VA examination to determine the current level of severity of his left inguinal hernia.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination before an appropriate physician to determine the current level of severity of his service-connected left inguinal hernia.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner in conjunction with the scheduled examination and the examination report should reflect that these items were in fact review.  

All indicated tests and studies should be performed and the examiner should describe in detail all symptomatology associated with the Veteran's service-connected left inguinal hernia.  Specifically, the examiner should determine whether the Veteran's hernia is readily reducible, small or large, and, whether it is recurrent or well-supported by truss or other ordinary conditions.  

A complete rationale must be provided for all opinions offered and the Veteran's lay statements must be considered and discussed by the examiner when offering an opinion.  

2.  The RO/AMC shall then ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


